Employee was injured while painting premises owned by the employer. The employer was engaged in the furniture business. The employee was not employed in the conduct of the furniture business, nor in the operation of its stores, nor at their location. The policy of insurance issued by the carrier covered operations of the furniture business solely. Decision unanimously affirmed, with costs to the State Industrial Board. (Matter of Anderson v. Abbott-Cheney Paper Corp., 259 N. Y. 26.) Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.